                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                             MONROE DIVISION

In Re: Regan Gullatt                                            Case No: 17-30191
       Jo Linda Gullatt                                         Chapter 13

                               NOTICE OF HEARING

         The Hearing on the Motion to Approve Settlement and Authorization for

Disbursements is set for the 2nd day of September, 2021 at 10:30 a.m., 3rd Floor, Room

310 of the Monroe Federal Courthouse located at 201 Jackson Street, Monroe, Louisiana,

71201.



/s/ James W Spivey II
Attorney at Law
1515 N 7th Street
West Monroe, LA 71291
(318) 387-3666
Bar No. 22160




17-30191 - #50 File 07/27/21 Enter 07/27/21 15:15:47 Main Document Pg 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

In Re: Regan Gullatt                                                         Case No: 17-30191
       Jo Linda Gullatt                                                      Chapter 13

                                CERTIFICATE OF SERVICE

       I certify that the Notice of Hearing, Motion to Approve Settlement and Authorization for

Disbursements, and Exhibits were filed using the court’s CM/ECF system which generated a

“Notice of Electronic Filing” indicating that it was transmitted to the filing party and all registered

users of the CM/ECF system having appeared in the case in which the filing is made. Transmission

of the Notice of Electronic Filing to a registered user via the CM/ECF system constitutes service

of the pleading or other document.

      I also certify that I served this Notice on the following non-registered users of the CM/ECF
system:

        Regan & Jo Linda Gullatt, 777 Styles Ranch Road Choudrant, LA 71227; Casey Denson

Law, 4601 Dryades St, New Orleans, LA 70115; Louisiana Tech University, c/o Justin K. Kavalir,

P.O. Box 3168, Ruston LA 71272; Decuir, Clark, & Adams, L.L.P, 732 North Boulevard, Baton

Rouge, LA 70802; Taylor, Porter, Brooks & Phillips L.L.P, P.O. Box 2471, Baton Rouge, LA

70821-2471; and all the creditors on the attached mailing matrix;

by depositing same in the United States Mail properly addressed and with sufficient

postage affixed on the date set forth below.


Date: 07/27/2021                                            /s/ Caitlin Hinton
                                                            Legal Assistant
                                                            James W Spivey II
                                                            Attorney at Law
                                                            1515 N 7th Street
                                                            West Monroe, LA 71291
                                                            Phone: (318) 387-3666
                                                            Bar No. 22160




17-30191 - #50 File 07/27/21 Enter 07/27/21 15:15:47 Main Document Pg 2 of 2
